IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                 No. 01-30255

                             Summary Calendar


MOSE ALLEN, JR.,
                                                 Plaintiff-Appellant,

                                    versus

LARRY G. MASSANARI,
Acting Commissioner of Social Security,

                                                 Defendant-Appellee.




             Appeal from the United States District Court
                 for the Western District of Louisiana
                              (99-CV-1714)

                            September 24, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Allen     appeals    the    district      court’s   reversal   of    the

Commissioner of Social Security’s determination that he had no

disability, arguing that the district court abused its discretion

by remanding the matter instead of immediately awarding benefits.

     The     district    court   cannot      award   benefits   because   the

Commissioner has not yet made a valid determination in the first


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
instance. The district court cannot substitute its judgment for

that of the Commissioner.1 Thus the district court’s decision to

remand the case to the Commissioner is AFFIRMED.




     1
      Motor Vehicle Mfrs. Ass’n v. State Farm Mutual Ins. Co., 463
U.S. 29, 43 (1983).